DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/26/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed on 01/26/2022, with respect to 35 U.S.C. § 103 have been considered but are moot because the arguments are directed to amended limitations that have not been previously examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4, 6, 9, 11, 13-14, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2019/0245866 A1, hereinafter Anderson) in view of Dhakshinamoorthy et al. (US 2019/0107827 A1, hereinafter Dhakshinamoorthy), further in view of Kampanakis et al. (US 2019/0253319 A1, hereinafter Kampanakis) and Mansour et al. (US 2020/0218939 A1, hereinafter Mansour).

Regarding claim 1, Anderson teaches: A computer-implemented method, the method comprising: extracting handshake protocol layer features from training data associated with encrypted network traffic of a plurality of classified devices ([0034] e.g., "In general, traffic analysis process 248 may execute one or more machine learning-based classifiers to classify encrypted traffic in the network (and its originating application) for any number of purposes." [0041] "In some embodiments, a networking device may analyze packet headers, to capture feature information about the traffic flow. For example, router CE-2 may capture the source address and/or port of host node 10, the destination address and/or port of server 154, the protocol(s) used by packet 302, or other header information by analyzing the header of a packet 302. Example captured features may include, but are not limited to, Transport Layer Security (TLS) information (e.g., from a TLS handshake), such as the ciphersuite offered, user agent, TLS extensions (e.g., type of encryption used, the encryption key exchange mechanism, the encryption authentication type, etc.), HTTP information (e.g., URI, etc.), Domain Name System (DNS) information, or any other data features that can be extracted from the observed traffic flow(s)."); 
extracting record protocol layer features from the training data ([0098] e.g., "For the location-specific feature set, transaction classifier 512 may extract out the following features from each of the TLS records:The number of packetsThe number of packets with the TCP PUSH flag setThe average packet size in bytesThe type code of the TLS recordThe TLS record size in bytesThe direction of the TLS record (e.g., whether the record was sent to or from the client)"); 
training a first model based on the extracted handshake protocol layer features, wherein the training comprises: ([0034] e.g., “traffic analysis process 248 may execute one or more machine learning-based classifiers to classify encrypted traffic in the network (and its originating application) for any number of purposes.” [0036] e.g., "Generally, supervised learning entails the use of a training set of data, as noted above, that is used to train the model to apply labels to the input data." [0041] "In some embodiments, a networking device may analyze packet headers, to capture feature information about the traffic flow. For example, router CE-2 may capture the source address and/or port of host node 10, the destination address and/or port of server 154, the protocol(s) used by packet 302, or other header information by analyzing the header of a packet 302. Example captured features may include, but are not limited to, Transport Layer Security (TLS) information (e.g., from a TLS handshake), such as the ciphersuite offered, user agent, TLS extensions (e.g., type of encryption used, the encryption key exchange mechanism, the encryption authentication type, etc.), HTTP information (e.g., URI, etc.), Domain Name System (DNS) information, or any other data features that can be extracted from the observed traffic flow(s)." Examiner notes that the first classifier among multiple machine learning-based classifiers is trained based on the features from a TLS handshake layer.); 
training a second model based on the extracted record protocol layer features ([0034] e.g., “traffic analysis process 248 may execute one or more machine learning-based classifiers to classify encrypted traffic in the network (and its originating application) for any number of purposes.” [0094] e.g., "record classifier 504 may perform a binary classification of a TLS record 502, labeling the record as either “including HTTP header information” or “including an HTTP data record”/“not including HTTP header information.” In further embodiments, record classifier 504 may be trained as a multi-class classifier that is able to further distinguish between the different types of HTTP frames encrypted within the TLS records." Examiner notes that the second classifier among multiple machine learning-based classifiers is trained based on the features from a TLS record layer.).
	Anderson does not explicitly teach: generating a document that contains text describing [handshake protocol] features of a device type; and generating a similarity matrix having a row associated with the device type and a column associated with a [handshake protocol] feature, wherein the column of the row contains a normalized weight of words from the text of the document associated with the [handshake protocol] feature of the device type.
However, Dhakshinamoorthy teaches: generating a document that contains text describing [handshake protocol] features of a device type ([0064] e.g., “The address space 332 exposes network nodes to the user in a meaningful context. Each node is associated with one or more particular pieces of industrial component 322.” [0065] e.g., “For example, equipment, sensors, actuators, valves, and the like can each have one or more tags, such as a node, that identify the device, sensor, or value (such as a value received from a sensor), as well as provide contextual data associated with each component, and the relationship to other nodes.” [0099] e.g., “In certain embodiments, when the query server 340 gathers and caches the OPC UA nodes, each node is stored in an individual file or document. For example, the rule engine 382 of FIG. 3B converts each node into an individual document that contains the references of each node. The documents can be saved in the information repository 384 of FIG. 3B. In certain embodiments, the nodes belong to an OPC UA information model. OPC UA information models include data access, history access and alarms and conditions.” Examiner notes that Dhakshinamoorthy teaches features of each node “device type” are stored in a document. The handshake protocol features of device type is taught by Anderson in [0041].); and 
generating a similarity matrix having a row associated with the device type and a column associated with a [handshake protocol] feature ([0101] e.g., “the query server 340 organizes the pre-processed data into a matrix for word counts. In certain embodiments, the query server 340 can use a term frequency inverse document frequency (TF-IDF) to identify the importance of particular terms.” [0104] e.g., “The cosine similarity analyzes the matrix that includes the nodes and address spaces as well as the received input query that is represented as a vector form in a pseudo-document. The cosine similarity identifies similarities between the query and the document terms within the matrix.” [0025] e.g., “Context of the received query can be derived based on the nodes within the OPC UA environment” Examiner notes that Dhakshinamoorthy teaches a similarity matrix having a row associated with the query and a column associated with the document terms (features). The query (based on the nodes) is mapped to device type. The handshake protocol features of device type is taught by Anderson in [0041].), 
wherein the column of the row contains a normalized weight of words from the text of the document associated with the [handshake protocol] feature of the device type ([0101] e.g., “The number of times a particular term appears in a single document can be referred to as term frequency. The importance or specificity of the term can be then quantified as an inverse function of the number of documents in which the term appears. Taking the inverse function of the number of documents in which a particular term occurs normalizes the term throughout the totality of the documents.” Examiner notes that the handshake protocol features of device type is taught by Anderson in [0041].);
In view of the teachings of Dhakshinamoorthy it would have been obvious for a person of ordinary skill in the art to apply the teachings of Dhakshinamoorthy to Anderson before the effective filing date of the claimed invention in order to improves the interworking between the machine to machine devices and retrieve specific data from the various connected devices (cf. Dhakshinamoorthy [0026] e.g., “In certain embodiments, an intelligent data access system is disclosed that improves the interworking between the M2M devices by exchanging data using semantics based on contextualized data. Embodiments of the present disclosure include an information retrieval environment using a sematic contextual query for retrieving specific data from the various connected devices at the industrial plant using OPC UA nodes and contextual tags.”).
Anderson in view of Dhakshinamoorthy does not explicitly teach: applying the [first and second] models to an observed [encrypted] network traffic stream associated with a device to determine a predicted device classification of the device based on [a first classification] score [from the first model and a second classification score from the second model]. 
	However, Kampanakis teaches: applying the [first and second] models to an observed [encrypted] network traffic stream associated with a device to determine a ([0028] e.g., "In particular, observed network traffic (a detailed set of data features) can be analyzed and used to create training data" [0029] e.g., "a classification device in a computer network analyzes data from a given device in the computer network, and classifies the given device as a particular type of device based on the data." [0062] e.g., “the traffic conforms to the classifiers expectations.” Examiner notes that Anderson teaches encrypted network traffic “encrypted traffic” in [0034], and the first and second models “machine learning-based classifiers” in [0034] hereinabove.).  
In view of the teachings of Kampanakis it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kampanakis to Anderson before the effective filing date of the claimed invention in order to improve the trustworthiness of networks. (Kampanakis [0074] e.g., "the techniques herein can also be used to provide checks and balances, and independent verification of device identities, which will improve the trustworthiness of networks.". 
Anderson in view of Kampanakis does not explicitly teaches: a first classification score from the first model and a second classification score from the second model 
However, Mansour teaches: a first classification score from the first model and a second classification score from the second model ([0007] e.g., “a first classifier in the M classifiers is configured to output scores … a second classifier in the M classifiers is configured to output scores”)


Regarding claim 2, Anderson in view of Dhakshinamoorthy, Kampanakis, and Mansour teaches: The computer-implemented method of claim 1.
	Anderson in view of Dhakshinamoorthy and Mansour does not explicitly teach: wherein each of the [first and second] models are applied individually to determine the predicted device classification.  
	However, Kampanakis teaches: wherein each of the [first and second] models are applied individually to determine the predicted device classification ([0029] e.g., "a classification device in a computer network analyzes data from a given device in the computer network, and classifies the given device as a particular type of device based on the data." [0062] e.g., “the traffic conforms to the classifiers expectations.” Examiner notes that the first and second models are taught by Anderson in [0034].).  
	The motivation to combine Anderson with Kampanakis is the same rationale as set forth above with respect to claim 1.

Regarding claim 4, Anderson in view of Dhakshinamoorthy, Kampanakis, and Mansour teaches: The computer-implemented method of claim 1.
	Anderson in view of Dhakshinamoorthy and Mansour does not explicitly teach: further comprising: determining a confidence level of the predicted device classification.  
	However, Kampanakis teaches: further comprising: determining a confidence level of the predicted device classification ([0002] "With the onset of the Internet of Things (IoT), Manufacturer Usage Description (MUD) has been developed as an Internet Engineering Task Force (IETF) standard to allow IoT manufacturers to explicitly state how their devices should communicate, which significantly reduces the attack surface available to IoT-focused threat actors." [0010] "a classification device in a computer network analyzes data from a given device in the computer network, and classifies the given device as a particular type of device based on the data. The classification device may then determine whether a manufacturer usage description (MUD) policy exists for the particular type of device." [0060] "a generated MUD policy may be associated with a relative “confidence factor”, indicating how certain the classification process 248 is in the MUD policy mapped to the particular device fingerprint. For example, if a MUD policy actually exists from the manufacturer of the device, and the device can be positively identified, then the confidence factor can be a maximum value (e.g., 1, 100%, or other scale maximums).").  
The motivation to combine Anderson with Kampanakis is the same rationale as set forth above with respect to claim 1.

Regarding claim 6, Anderson in view of Dhakshinamoorthy, Kampanakis, and Mansour teaches: The computer-implemented method of claim 1.
Anderson in view of Kampanakis and Mansour does not explicitly teach: wherein training the first model further includes: determining a term-frequency/inverse-document- frequency (TF-IDF) measure for the device from associated [extracted handshake protocol layer] features,
wherein the generating of the similarity matrix comprises generating the weight of the words based on the TF-IDF measure for the device from the associated [extracted handshake protocol layer] features.  
However, Dhakshinamoorthy teaches: wherein training the first model further includes: determining a term-frequency/inverse-document- frequency (TF-IDF) measure for the device from associated [extracted handshake protocol layer] features ([0101] e.g., “In certain embodiments, the query server 340 can use a term frequency inverse document frequency (TF-IDF) to identify the importance of particular terms.” Examiner notes that Dhakshinamoorthy teaches determining a TF-IDF measures for the device from features. The extracted handshake protocol features of device type is taught by Anderson in [0041].),
wherein the generating of the similarity matrix comprises generating the weight of the words based on the TF-IDF measure for the device from the associated [extracted handshake protocol layer] features ([0101] e.g., “the query server 340 organizes the pre-processed data into a matrix for word counts. In certain embodiments, the query server 340 can use a term frequency inverse document frequency (TF-IDF) to identify the importance of particular terms… The number of times a particular term appears in a single document can be referred to as term frequency.” [0104] e.g., “The cosine similarity analyzes the matrix that includes the nodes and address spaces as well as the received input query that is represented as a vector form in a pseudo-document. The cosine similarity identifies similarities between the query and the document terms within the matrix.” [0025] e.g., “Context of the received query can be derived based on the nodes within the OPC UA environment” Examiner notes that Dhakshinamoorthy teaches a similarity matrix having the number of times (weight) of the words based on the TF-IDF measure for the device from features. The extracted handshake protocol features of device type is taught by Anderson in [0041].)
 The motivation to combine Anderson with Dhakshinamoorthy is the same rationale as set forth above with respect to claim 1.
 
Regarding claim 9, Anderson in view of Dhakshinamoorthy, Kampanakis, and Mansour teaches: The computer-implemented method of claim 1.
	Anderson further teach: the observed encrypted network traffic stream ([0034] e.g., "In general, traffic analysis process 248 may execute one or more machine learning-based classifiers to classify encrypted traffic in the network (and its originating application) for any number of purposes.")
	Anderson in view of Dhakshinamoorthy and Mansour does not explicitly teach: wherein the first model is configured to determine a number of device scores greater than a predetermined threshold value based upon applying the first model to the observed network traffic stream.  
([0070] e.g., "In step 540, the classification device may then apply one of either the existing or derived MUD policy for the given device within the computer network, as described above. As also mentioned above, a derived MUD policy may be applied despite there being an existing MUD policy, e.g., to confirm or enhance the manufacturer's own MUD policy. Furthermore, the derived MUD may have a determined confidence level, such that the derived MUD policy may be applied only in response to the confidence level surpassing some threshold confidence" [0028] e.g., "dynamically generate MUD policies for devices with an unknown MUD specification, and keep these policies up-to-date as the behavior of the endpoint changes. In particular, observed network traffic (a detailed set of data features) can be analyzed and used to create training data").  
	The motivation to combine Anderson with Kampanakis is the same rationale as set forth above with respect to claim 1.

Regarding claim 11, Anderson in view of Dhakshinamoorthy, Kampanakis, and Mansour teaches: The computer-implemented method of claim 9.
	Anderson further teach: wherein the second model is configured to: determine a set of binary classifications based upon applying the second model to the observed encrypted network traffic stream ([0093] e.g., "This classification problem can be framed as either a binary classification problem or, alternatively, as a multi-class classification problem. Accordingly, in various embodiments, traffic analysis process 248 may include a machine learning-based record classifier 504 that is configured to distinguish between the different types of HTTP records/frames that may be encrypted within the TLS records 502.").  

Regarding claim 13, Anderson teaches: A computer usable program product comprising one or more computer-readable storage devices, and program instructions stored on at least one of the one or more storage devices, the stored program instructions comprising ([0129] e.g., “For instance, it is expressly contemplated that the components and/or elements described herein can be implemented as software being stored on a tangible (non-transitory) computer-readable medium (e.g., disks/CDs/RAM/EEPROM/etc.) having program instructions executing on a computer, hardware, firmware, or a combination thereof.”): program instructions of claim 1, and is similarly analyzed.

Regarding claim 14, the computer usable program product of claim 2, and is similarly analyzed.

Regarding claim 16, the computer usable program product of claim 4, and is similarly analyzed.

Regarding claim 20, Anderson teaches: 20. A computer system comprising one or more processors, one or more computer-readable memories, and one or more ([0032] e.g., “The memory 240 comprises a plurality of storage locations that are addressable by the processor(s) 220 and the network interfaces 210 for storing software programs and data structures associated with the embodiments described herein.” [0129] e.g., “For instance, it is expressly contemplated that the components and/or elements described herein can be implemented as software being stored on a tangible (non-transitory) computer-readable medium (e.g., disks/CDs/RAM/EEPROM/etc.) having program instructions executing on a computer, hardware, firmware, or a combination thereof.”): program instructions of claim 1, and is similarly analyzed.

Claim(s) 3, 8, 10, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Dhakshinamoorthy, Kampanakis, and Mansour, and further in view of Elliman et al. (US 2020/0134083 A1, hereinafter Elliman).

Regarding claim 3, Anderson in view of Dhakshinamoorthy, Kampanakis, and Mansour teaches: The computer-implemented method of claim 1.
	Anderson in view of Dhakshinamoorthy and Mansour does not explicitly teach: the predicted device classification.
	However, Kampanakis teaches: the predicted device classification ([0029] e.g., "a classification device in a computer network analyzes data from a given device in the computer network, and classifies the given device as a particular type of device based on the data.").
The motivation to combine Anderson with Kampanakis is the same rationale as set forth above with respect to claim 1.
	Anderson in view of Dhakshinamoorthy, Kampanakis, and Mansour does not explicitly teach: wherein the [first and second] models are combined in at least one of a serial manner or a parallel manner to determine the classification.  
	However, Elliman teaches: wherein the first and second models are combined in at least one of a serial manner or a parallel manner to determine the classification ([0066] e.g., " In the prediction process, the presentation layer executes each binary classification model from the corresponding classification machine 67A-67B (step/operation 906A of FIG. 9A)." [0024] e.g., "In some exemplary embodiments, retrieval, loading, and/or execution may be performed in parallel such that multiple instructions are retrieved, loaded, and/or executed together." Examiner notes that 67A is mapped to the first model and 67B is mapped to the second model.).  
In view of the teachings of Elliman it would have been obvious for a person of ordinary skill in the art to apply the teachings of Elliman to Anderson before the effective filing date of the claimed invention in order to accurately predict categories for data assets (Elliman [0003] e.g., "there is a latent need for a rigorous methodology that can accurately predict categories for data assets").
 
Regarding claim 8, Anderson in view of Dhakshinamoorthy, Kampanakis, and Mansour teaches: The computer-implemented method of claim 1.
	Anderson further teaches: the extracted record protocol layer features ([0098] e.g., "For the location-specific feature set, transaction classifier 512 may extract out the following features from each of the TLS records")
	Anderson in view of Dhakshinamoorthy, Kampanakis, and Mansour does not explicitly teach: wherein training the second model further includes: determining a gradient-boosting model based upon the features.  
	However, Elliman teaches: wherein training the second model further includes: determining a gradient-boosting model based upon the features ([0052] "As will be recognized, to achieve these results, a variety of machine learning libraries and algorithms can be used to implement embodiments of the present invention. For example, gradient boosting with H2O, random forest, neural networks, decision trees, and/or various other machine learning techniques can be used to adapt to different needs and circumstances. In one embodiment, the machine learning models (e.g., binary classification models) may be pluggable machine learning models." [0061] e.g., “Training the machine learning algorithms (e.g., binary classification algorithms) generates one or more machine learning models (e.g., binary classification models) that detect patterns in the training dataset mapping the input information/data attributes from the features to the target output or variable.”).  
The motivation to combine Anderson with Elliman is the same rationale as set forth above with respect to claim 3. 

Regarding claim 10, Anderson in view of Dhakshinamoorthy, Kampanakis, and Mansour teaches: The computer-implemented method of claim 9.
	Anderson further teaches: wherein the second model is configured to: determine a set of binary classifications based upon the device scores ([0114] "Most of the other HTTP/1.1 experiments follow a similar pattern with the Tor_h results significantly worse than the other datasets. However, even in the case of Tor, the techniques herein were able to make a binary classification of the cookie, referer, and upgrade-insecure-requests request fields (e.g., whether these fields were present), each with an F1 score over 0.75." [0081] e.g., “the binary classifiers may model the presence or absence of a field, e.g., the presence of the Cookie or Referer fields in an HTTP request.”); 
	Anderson in view of Dhakshinamoorthy does not explicitly teach: the predicted device classification of the device.
	However, Kampanakis teaches: the predicted device classification of the device ([0029] e.g., "a classification device in a computer network analyzes data from a given device in the computer network, and classifies the given device as a particular type of device based on the data.").
The motivation to combine Anderson with Kampanakis is the same rationale as set forth above with respect to claim 1.
Anderson in view of Dhakshinamoorthy, Kampanakis, and Mansour does not explicitly teach: determine the classification based upon the set of binary classifications.  
([0051] e.g., "each classification machine 67A-67B comprises a plurality of machine learning models (e.g., binary classification models). For example, while multiclass classifications models can be used to predict a specific class to which an item belongs (e.g., multiple genres for a song), binary classification models predict whether an item belongs to a class or not (e.g., whether a data asset is part of a particular class or not). Binary classifiers provide a more granular view into the data assets.").  
The motivation to combine Anderson with Elliman is the same rationale as set forth above with respect to claim 3. 

Regarding claim 12, Anderson in view of Dhakshinamoorthy, Kampanakis, and Mansour teaches: The computer-implemented method of claim 11.
	Anderson in view of Dhakshinamoorthy and Mansour does not explicitly teach: the predicted device classification of the device.
	However, Kampanakis teaches: the predicted device classification of the device ([0029] e.g., "a classification device in a computer network analyzes data from a given device in the computer network, and classifies the given device as a particular type of device based on the data.").
The motivation to combine Anderson with Kampanakis is the same rationale as set forth above with respect to claim 1.

	However, Elliman teaches: further comprising: determining the classification based upon the device scores and the set of binary classifications ([0051] e.g., "each classification machine 67A-67B comprises a plurality of machine learning models (e.g., binary classification models). For example, while multiclass classifications models can be used to predict a specific class to which an item belongs (e.g., multiple genres for a song), binary classification models predict whether an item belongs to a class or not (e.g., whether a data asset is part of a particular class or not). Binary classifiers provide a more granular view into the data assets. Thus, embodiments of the present invention employ binary classifiers. With binary classifiers, the output of each machine learning model (e.g., binary classification model) is a predicted confidence score. The predicted confidence score indicates the machine learning model's (e.g., binary classification model's) predicted certainty that the corresponding data asset belongs to a positive class.").  
The motivation to combine Anderson with Elliman is the same rationale as set forth above with respect to claim 3. 

Regarding claim 15, the computer usable program product of claim 3, and is similarly analyzed.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson in view of Dhakshinamoorthy, Kampanakis, and Mansour, and further in view of Verma et al. (US 2020/0167677 A1, hereinafter Verma).

Regarding claim 18, Anderson in view of Dhakshinamoorthy, Kampanakis, and Mansour teaches: The computer usable program product of claim 13.
	Anderson in view of Dhakshinamoorthy, Kampanakis, and Mansour does not explicitly teach: wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system.  
	However, Verma teaches: wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system ([0014] "In an embodiment, the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system.").  
In view of the teachings of Verma it would have been obvious for a person of ordinary skill in the art to apply the teachings of Verma to Anderson before the effective filing date of the claimed invention in order to be able to be rapidly provisioned and released with minimal management effort or interaction with a provider of the service (cf. Verma [0045] e.g., “Data processing environment 100 may also take the form of a cloud, and employ a cloud computing model of service delivery for enabling convenient, 

Regarding claim 19, Anderson in view of Dhakshinamoorthy, Kampanakis, and Mansour teaches: The computer usable program product of claim 13.
	Anderson in view of Dhakshinamoorthy, Kampanakis, and Mansour does not explicitly teach: wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.  
	However, Verma teaches: wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system ([0014] "In an embodiment, the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system").   
The motivation to combine Anderson with Verma is the same rationale as set forth above with respect to claim 18.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Ouyang (US 2020/0274812 A1): teaches a traffic analysis method with features of an encrypted packet in traffic.
Amro et al. (US 2019/0190960 A1): teaches information extraction from network traffic traces that are both encrypted including SSL/TLS traffic and non-encrypted. 
Carnes et al. (US 2020/0067935 A1): teaches a network architecture providing device identification and redirection using whitelisting traffic classification. The process includes monitoring traffic from one or more endpoint devices and classifying devices by comparing the monitored traffic.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEYONG J PARK whose telephone number is (571) 272-3898. The examiner can normally be reached on M-F 9:00 a.m. - 6:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.

/JAEYONG J PARK/Examiner, Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129